Case 2:21-cv-01816 Document 1-39 Filed 02/26/21 Page 1 of 5 Page ID #:444




            EXHIBIT AM
1406054592-one-stop-guide-royalty-rates-infographic.jpg (JPEG Image,...   https://assets.entrepreneur.com/article/1406054592-one-stop-guide-royalt...
                    Case 2:21-cv-01816 Document 1-39 Filed 02/26/21 Page 2 of 5 Page ID #:445




1 of 4                                                                                                                            8/3/2020, 7:09 PM
1406054592-one-stop-guide-royalty-rates-infographic.jpg (JPEG Image,...   https://assets.entrepreneur.com/article/1406054592-one-stop-guide-royalt...
                    Case 2:21-cv-01816 Document 1-39 Filed 02/26/21 Page 3 of 5 Page ID #:446




2 of 4                                                                                                                            8/3/2020, 7:09 PM
1406054592-one-stop-guide-royalty-rates-infographic.jpg (JPEG Image,...   https://assets.entrepreneur.com/article/1406054592-one-stop-guide-royalt...
                    Case 2:21-cv-01816 Document 1-39 Filed 02/26/21 Page 4 of 5 Page ID #:447




3 of 4                                                                                                                            8/3/2020, 7:09 PM
1406054592-one-stop-guide-royalty-rates-infographic.jpg (JPEG Image,...   https://assets.entrepreneur.com/article/1406054592-one-stop-guide-royalt...
                    Case 2:21-cv-01816 Document 1-39 Filed 02/26/21 Page 5 of 5 Page ID #:448




4 of 4                                                                                                                            8/3/2020, 7:09 PM
